internal_revenue_service number release date index number -------------------- ----------------------------- --------------------------------------------- ----------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc ita b03 plr-103497-14 date date ty ------- legend taxpayer ---------------------------------------------- industry ------------------------------------------------------------------------ division ---------------------------------- items ---------------------- product ------------ ---------------------------------- dollar_figurea ----------------- dollar_figureb ---------------- manufacturer ------------ agreement ------------------------------------------------------ payment ------------------------------ date --------------------------- year ------- dear ----------------- this is in response to a letter sent by your representatives dated date requesting a ruling that certain participation payments division made are not required to be capitalized under sec_263 of the internal_revenue_code facts taxpayer is the parent_corporation of a multinational group that provides products and services to industry division is a division of taxpayer that is engaged in the design manufacture and service of items and spare parts and components of items division enters into agreements with product manufacturers pursuant to which division agrees to design and manufacture items for new products under the terms of an agreement a product manufacturer typically agrees to develop and manufacture the plr-103497-14 new product to secure any required approval to market the product and to market the product to customers while division typically agrees to design and develop the items to secure any required approval to market the item and to support the product manufacturer’s marketing and certification efforts both the product manufacturer and division commit to conduct their activities in accordance with a timeline that is agreed between the parties and division agrees to provide certain support and maintenance services to the product manufacturer and any customers pursuant to an agreement a product manufacturer generally agrees that division will be the exclusive or semi-exclusive supplier of items for the new product and division looks to future sales of product to recoup its investment if a new product is successful such sales will occur in connection with both the initial sales of the item to customers and any subsequent servicing and spare parts orders from those customers if a product is unsuccessful however division may not receive any orders for its items thus the product manufacturer does not guarantee that division will receive any orders or compensation but grants division the exclusive or semi-exclusive right to supply items for any orders that do materialize the amount that division receives for the items depends on the selling_price of the product to the customers and the volume of sales and is not specifically set by the agreement in exchange for the exclusivity rights granted by a product manufacturer under an agreement division typically agrees to develop and manufacture items at its own risk as well as to provide other services enumerated in the agreement for certain products division also agrees to make a series of contributions or payments to the product manufacturer at various stages of the new product’s development on date division entered into an agreement with manufacturer pursuant to which division agreed to design manufacture certify test and supply items for the manufacturer under the terms of the agreement manufacturer agreed that division would be the exclusive supplier of items for the new product to be developed by manufacturer in exchange for these exclusivity rights division agreed to absorb all the non-recurring costs and expenses that it incurs in the performance of the agreement and to contribute dollar_figurea to the manufacturer’s development and marketing costs the agreement provides that division’s contribution or payments will be paid in various amounts according to a schedule of milestones the first payment of dollar_figureb was made in year no other_payments have been made as of the date of this request the total amount of division’s contribution must be fully refunded if manufacturer does not comply with its exclusivity obligations as set forth in the agreement also if manufacturer cancels development of the product before the canceled product enters into production division’s total contribution will be reduced plr-103497-14 the agreement provides that manufacturer does not guarantee to division i any minimum amounts of p roducts to be purchased by manufacturer under this agreement ii any minimum amount of money to be paid_by manufacturer pursuant to this agreement and or iii any constant or fixed number of purchase orders to be placed by manufacturer with division in any given period of time and or iv the use of p roducts in any of its c ustomer’s product while division provides enumerated support services and materials to manufacturer and its customers from the outset of the development program it generally does so at no cost to the customers or to manufacturer further manufacturer has no obligation or commitment whatsoever to i start the program on any specific date ii comply with any specific time schedule for the performance or execution of the p rogram or iii having started the p rogram to continue or complete it under the terms of the agreement there is no guaranteed price for the items that may be purchased rather the price depends on what customers are willing to pay for manufacturer’s new product as the price of division’s item is determined based on specified percentages of the price of each product subject_to a price floor that is adjusted annually based on the consumer_price_index and adjustments due to division’s failure to meet its performance guarantees the specified percentages change based on the total number of products sold by manufacturer law and analysis taxpayer asks whether payments made with respect to the agreement constitute capital expenditures sec_263 generally prohibits deductions for capital expenditures sec_1_263_a_-4 of the income_tax regulations provides rules for applying sec_263 to amounts paid to acquire or create intangibles sec_1_263_a_-4 provides that in general a taxpayer must capitalize i an amount_paid to acquire an intangible ii an amount_paid to create an intangible iii an amount_paid to create or enhance a separate and distinct intangible asset iv an amount_paid to create or enhance a future benefit identified in the federal_register or in the internal_revenue_bulletin as an intangible for which capitalized is required under this section or v an amount_paid to facilitate the acquisition or creation of an intangible whether the taxpayer is the acquirer or the target sec_1_263_a_-4 provides that the term separate and distinct intangible asset means a property interest of ascertainable and measurable value in money's worth that is subject_to protection under applicable state federal or foreign law and the possession and control of which is intrinsically capable of being sold transferred or pledged ignoring any restrictions imposed on assignability separate and apart from a trade_or_business sec_1_263_a_-4 provides that amounts paid to another party to create originate enter into renew renegotiate or facilitate an agreement with plr-103497-14 that party that produces rights or benefits for the taxpayer are not treated as amounts that create or facilitate a separate and distinct intangible asset the payments made under the agreement in this case are not amounts paid to create or enhance a separate and distinct intangible asset within the meaning of sec_1 a - b because the benefit the taxpayer receives is not capable of being sold and would not have value if separated from the taxpayer’s manufacturing business as a result the payments are not required to be capitalized under sec_1_263_a_-4 further the payments do not result in a future benefit identified in published guidance accordingly sec_1_263_a_-4 does not apply in this case however the payments in this case constitute capital expenditures if they are amounts paid to acquire an intangible create an intangible or facilitate acquisition or creation of an intangible sec_1_263_a_-4 ii and v these provisions are examined below a amount_paid to acquire an intangible sec_1_263_a_-4 provides that in general a taxpayer must capitalize amounts paid to acquire an intangible as provided in sec_1_263_a_-4 sec_1_263_a_-4 provides that in general a taxpayer must capitalize amounts paid to another party to acquire any intangible from that party in a purchase or similar transaction the payments that division made or will make in this case are to support manufacturer’s effort to develop and market product under an agreement that grants division status as its exclusive or semi-exclusive supplier of items for a specific product division did not acquire or purchase an intangible from manufacturer under the agreement as a result the payments that division made or will make pursuant to the agreement do not constitute amounts paid to acquire an intangible within the meaning of sec_1 a - b i b amount_paid to create an intangible sec_1_263_a_-4 provides that in general a taxpayer must capitalize an amount_paid to create an intangible described in sec_1_263_a_-4 sec_1 a - d provides that unless the 12-month rule applies a taxpayer must capitalize amounts paid to create certain specified intangibles as noted above sec_1 a - b ii provides that amounts paid to another party to create originate enter into renew renegotiate or facilitate an agreement with that party are not treated as amounts that create or facilitate a separate and distinct intangible asset however sec_1 a - b ii provides a cross-reference to sec_1_263_a_-4 and which state that amounts paid to create or terminate certain types of agreements must be capitalized for the reasons described below the payments in this case are not required to be capitalized under these provisions plr-103497-14 sec_1_263_a_-4 sec_1_263_a_-4 generally provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party certain financial interests among the financial interests described in sec_1 a - d i are forward contracts and options the payments in this case do not involve any of the items described in sec_1_263_a_-4 except possibly forward contracts or options described in sec_1_263_a_-4 the payments in this case are amounts paid to create an intangible if they are either a forward_contract or an option a forward_contract includes an agreement under which the taxpayer has the right and obligation to provide or to acquire property or to be compensated for such property regardless of whether the taxpayer provides or acquires the property sec_1_263_a_-4 a forward_contract is a contract to purchase or sell a security financial_instrument commodity or other_property at a designated interest rate on a fixed future date settlement_date and at a fixed price see 24_f3d_480 3d cir cert_denied 513_us_1032 861_f2d_494 7th cir 89_tc_849 aff d 904_f2d_1011 5th cir aff d 501_us_868 an option includes an agreement under which the taxpayer has the right to provide or to acquire property or to be compensated for such property regardless of whether the taxpayer provides or acquires the property an option is the right but not the obligation to purchase or sell a security or property at a fixed price strike_price and by a specified time expiration date see sec_1 a - d i c 125_tc_248 64_tc_752 aff d 544_f2d_1045 9th cir an amount_paid to another party is not paid to create originate enter into renew or renegotiate a financial interest with that party if the payment is made with the mere hope or expectation of developing or maintaining a business relationship with that party and is not contingent on the origination renewal or renegotiation of a financial interest with that party sec_1_263_a_-4 under the agreement the manufacturer is not required to purchase any specific number of items from division during the term of the agreements and the price of the any particular item is not fixed at the time the agreement was executed rather the price of the item is determined by at the time of the sale based on a percentage of the product’s price subject_to a floor price adjusted for index cpi and any applicable adjustments due to the price customers are willing to pay for a particular product adjusted for division’s failure to meet performance obligations further division does not have the right to provide any items to manufacturer as manufacturer may place no orders division provides support services and materials but it does so at no cost to plr-103497-14 manufacturer under these circumstances the agreement does not constitute a forward_contract or option because the price quantity and date of purchase of the items to be ordered are not specified accordingly the payments made pursuant to the agreement are not paid to create an intangible described in sec_1_263_a_-4 sec_1_263_a_-4 sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party certain enumerated agreements or covenants these agreements include a an agreement providing the taxpayer the right to use tangible or intangible_property or the right to be compensated for_the_use_of tangible or intangible_property b an agreement providing the taxpayer the right to provide or to receive services or the right to be compensated for services regardless of whether the taxpayer provides such services taxpayer’s agreement provides it with an exclusive or semi-exclusive right to provide tangible_property and is not covered by sec_1_263_a_-4 sec_1_263_a_-4 sec_1_263_a_-4 provides that a taxpayer must capitalize certain contract termination_payments this provision does not apply to division’s participation payments as a result the payments division made or will make pursuant to the agreement in this case do not constitute amounts paid to create an intangible within the meaning of sec_1_263_a_-4 c amount_paid to facilitate acquisition or creation of an intangible sec_1_263_a_-4 provides that in general a taxpayer must capitalize amounts paid to facilitate the acquisition or creation of an intangible described in paragraph b i ii iii or iv sec_1_263_a_-4 provides that in general an amount is paid to facilitate the acquisition or creation of an intangible the transaction if the amount is paid in the process of investigating or otherwise pursuing the transaction the term transaction means all of the factual elements comprising an acquisition or creation of an intangible and includes a series of steps carried out as part of a single_plan sec_1_263_a_-4 although the payments the taxpayer makes under the agreement are part of a business strategy intended to result in sales of items the payments are not part of a plan to create or acquire any identifiable intangible described in sec_1_263_a_-4 thus plr-103497-14 division’s payments are not described in sec_1_263_a_-4 and do not constitute amounts paid to facilitate the acquisition or creation of an intangible ruling payments which division made or will make in connection with the agreement are not required to be capitalized under sec_263 except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling for example we express no opinion on whether the payments in this case are properly deductible under sec_162 or subject_to capitalization under sec_263a this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sean m dwyer assistant to the branch chief branch income_tax accounting - -------------------------------------------- ------------------------------------------------------------------------------------------------------- -------------------------------------------- ------------------------------------ ----------------------
